 


109 HR 2644 IH: To amend the Servicemembers Civil Relief Act to extend from 90 days to one year the period after release of a member of the Armed Forces from active duty during which the member is protected from mortgage foreclosure under that Act.
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2644 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Wynn introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Servicemembers Civil Relief Act to extend from 90 days to one year the period after release of a member of the Armed Forces from active duty during which the member is protected from mortgage foreclosure under that Act. 
 
 
1.Extension of period of mortgage foreclosure protection under servicemembers civil relief Act 
(a)Extension to 12 monthsSection 303(c) of the Servicemembers Civil Relief Act (50 U.S.C. App. 533(c)) is amended by striking 90 days and inserting one year. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to any person performing a period of military service (as such term is defined in section 101(2) of such Act (50 U.S.C. App. 511(2))) that begins on or after February 1, 2003. 
 
